Citation Nr: 9926911	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-17 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for a heart disability, 
status post coronary artery bypass graft, currently evaluated 
as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1960.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1998 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

During the pendency of his appeal, a 60 percent schedular 
rating, effective July 1, 1998, for his heart disability was 
granted by means of a December 1998 rating action.  Since the 
appellant did not withdraw the increased rating claim after 
the grant of a higher evaluation, the case is still in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993). 

The Board notes that, in a February 1999 rating decision, 
entitlement to a total disability evaluation due to 
individual unemployability was denied by the RO.  On a VA 
Form 21-4138, Statement in Support of Claim, received by the 
RO in February 1999, the veteran expressed his disagreement 
with the denial of his claim for a total disability rating 
due to individual unemployability.  A review of his claim 
folder reveals that he has not been issued a statement of the 
case with respect to this issue.  Accordingly, the matter is 
referred to the RO for further development as appropriate.  
However, in light of the grant of a 100 percent schedular 
rating in this decision, the attention of the RO is drawn to 
the holdings in Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994); Holland v. Brown, 6 Vet. App. 443, 446 (1994); Green 
v. West, 11 Vet. App. 472, 476 (1998); and VAOGCPREC 6-99 
that a total rating based on individual unemployability due 
to service-connected disability may not be granted when the 
veteran is in receipt of a 100 percent schedular rating for a 
service-connected disorder.  


FINDINGS OF FACTS

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's heart disability, status post coronary 
bypass, is manifested by left ventricular dysfunction with an 
ejection fraction of approximately 27 percent. 

3.  The evidence does not show the presence of poorly 
nourished scars with ulceration, or tender or painful scars 
on clinical examination.


CONCLUSION OF LAW

The criteria for a 100 percent rating for a heart disability, 
status post coronary artery bypass, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 
4.104, 4.118, Diagnostic Codes 7017, 7803, 7804 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Effective January 12, 1998 the criteria for the evaluation of 
cardiovascular diseases were amended.  This included 
amendment of the criteria used for evaluating the veteran's 
service-connected heart disease at 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7017, residuals of a coronary artery 
bypass.  While the veteran previously had a claim for an 
increased rating for his service-connected heart disease (his 
only service-connected disorder) pending on January 12, 1998, 
in February 1998 he withdrew that claim.  This appeal stems 
from a reapplication for an increased rating received in 
April 1998, after revision of DC 7017.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's current heart disability, status post coronary 
artery bypass, is current rated under Diagnostic Code 7017.  
Under this criteria a 60 percent rating contemplates more 
than one episode of acute congestive heart failure in the 
past year; workload greater than 3 METs but not greater than 
5 METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent evaluation is 
appropriate for chronic congestive heart failure; workload of 
3 METs or less resulting in dyspnea, fatigue, angina, 
dizziness, or syncope; or left ventricular dysfunction with 
an ejection fraction of less than 30 percent. 

Background

The veteran was afforded a VA heart examination in June 1998 
which noted that he had undergone a four-vessel coronary 
artery bypass graft surgery in May 1997.  The examination 
report indicates that he went back to work as a postal clerk 
following his heart surgery.  At first he was put on light 
duty, but he returned to full duty.  While he did not 
indicate that he experienced anginal pain, the report 
indicates that he experienced shortness of breath which 
required him to breathe through his mouth.  The report 
indicates that he was normally developed and nourished and 
comfortable.  His sitting blood pressure was 165/100, lying 
blood pressure was 160/90, standing blood pressure was 155/90 
and his pulse rate was 82.  His heart was enlarged to the 
left and rhythm was regular.  The examination report does not 
indicate finding of MET testing or findings of left 
ventricular dysfunction by means of ejection fraction 
testing; however, an October 1998 addendum to the June 1998 
VA heart examination indicates that clinical MET testing 
resulted in approximately 5 METs.

An April 1998 clinical record from Dr. John T. Eagan, a 
private physician, indicates that a MUGA scan revealed a left 
ventricular ejection fraction of 23 percent.  A diagnosis of 
severe depression of resting left ventricular function 
characterized by left ventricular enlargement and a diffuse 
hypokinesis was rendered.  

A November 1998 private medical record indicates that the 
veteran's resting ejection fraction was severely decreased 
and measured at 27 percent.  This measurement increased 
somewhat with stress to 33 percent.  The images were 
suggestive of resting left ventricular dysfunction with wall 
motion abnormalities throughout the ventricle.  When compared 
with the prior testing conducting in April 1998, the 
examining physician felt that there might have been slight 
improvement of resting left ventricular function.  In a 
November 1998 clinical note Dr. Eagan suggested that the 
veteran seek disability compensation or early retirement 
because continued employment might be detrimental to his 
health.  

Analysis

After a review of the evidence the Board finds that the 
criteria for increased rating of 100 percent has been met.  
The evidence shows that the severity of the veteran's heart 
disability, status post artery bypass surgery, is severe.  
The clinical medical evidence indicates that he has left 
ventricular dysfunction with a resting injection fraction of 
less than 30 percent.  Based on the discussion above, the 
Board finds that the criteria for an increased rating for a 
heart disability, status post coronary bypass surgery, have 
been met.  38 C.F.R. § 4.104, Diagnostic Code 7017 (1998).  
Accordingly, an increased disability rating of 100 percent is 
appropriate.

The Board notes that the United States Court of Veterans 
Appeals (Court) has held that scarring, such as that 
resulting from surgery, can be rated, for VA benefits 
purposes, as separate and distinct from underlying 
symptomatology. Esteban v. Brown, 6 Vet.App. 259 (1994).  
Diagnostic Code 7803 provides for a 10 percent disability 
rating for superficial scars which are noted to be poorly 
nourished with repeated ulceration.  Similarly, Diagnostic 
Code 7804 allows a 10 percent disability rating for 
superficial scars which are noted to be tender and painful on 
objective demonstration.  38 C.F.R. § 4.118 (1998).  The 
evidence does not show that the veteran's surgical scars are 
either poorly nourished or tender or painful on objective 
demonstration.  Accordingly, a compensable rating under 
Diagnostic Codes 7803 and 7804 is not warranted.


ORDER

An increased schedular rating of 100 percent is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

